Citation Nr: 0029637	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
September 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the March 1994 and April 1995 rating decisions from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for a 
skin disability secondary to exposures to herbicides.  

The February 1997 Board decision remanded the case to obtain 
service department records, additional medical records, and a 
VA medical opinion.  The veteran received a VA dermatology 
examination in May 2000.  This matter is now before the Board 
for appellate review.  


REMAND

Pursuant to the February 1997 Board remand instructions, the 
RO obtained Dr. Reinhart's medical records, confirmed that 
the available service medical records had been included in 
the claims folder, and obtained additional service department 
records.  The May 2000 VA examiner, however, did not state 
whether the veteran's current skin disability is 
etiologically related to an in-service event, other than to 
rule out Agent Orange exposure as the cause of the veteran's 
current acne and seborrheic dermatitis.  If a diagnosis is 
not supported by the finding on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  
Moreover, the RO should implement corrective procedures if an 
examination report is not responsive to and in complete 
compliance with the directives of a remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  


Therefore, this matter is remanded to the RO for further 
development as follows:  

1. The veteran should be afforded a VA 
skin examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service skin conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's skin 
condition(s) and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) the etiology of the 
veteran's current skin disorder(s); and 
c) whether it is as likely as not that 
the skin disorder(s) is related to any 
in-service event.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a skin disability based on 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


